Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Paul K. Clayton, Appellant                            Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-20-00035-CV         v.                         CV43911).         Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
Walmart Inc. and Wal-Mart Stores Texas,               Morriss and Justice Burgess participating.
L.P., Appellees


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Paul K. Clayton, pay all costs incurred by reason of
this appeal.



                                                      RENDERED DECEMBER 11, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk